ORDER
The Director of the Office of Lawyers Professional Responsibility filed a petition for disciplinary action alleging that respondent John A. Nelson committed professional misconduct warranting public discipline, namely, respondent solicited and obtained $4,250,000 in investments from clients in businesses in which respondent owned an interest without fully disclosing to the clients the full and true status of the financial affairs of the businesses, without disclosing and obtaining the clients’ consent to his conflict of interest, and without advising the clients to seek independent counsel. The terms of the client investments were not fair and reasonable in that the investments were wholly unsecured, and full and true financial information was not provided to the clients. The businesses in which the *353clients invested have ceased doing business, and although insurance has paid a total of $700,000 to eleven of the twelve affected clients, over $2,000,000 of the client investments remains unpaid. Respondent’s conduct violated Minn. R. Prof. Conduct 1.8.
Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is disbarment and payment of $900 in costs and disbursements under Rule 24, RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent John A. Nelson is disbarred from the practice of law effective immediately. Respondent shall pay $900 in costs and disbursements under Rule 24, RLPR.
BY THE COURT:
/s/ Paul H. Anderson Associate Justice